Citation Nr: 9934243	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.   98-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurocirculatory 
asthenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



REMAND

The veteran served on active duty from June 1942 to August 
1943.

The RO forwarded to the Board written correspondence from the 
veteran dated in March 1998 that indicates that he received 
medical treatment for several years at the VA Medical Center 
(VAMC) in Knoxville, Tennessee.  Since the veteran has not 
waived RO consideration of additional evidence, it must be 
returned to the RO for review and preparation of a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§§ 19.37(b), 20.1304(c) (1999).

The Board also notes that the content of the veteran's 
written correspondence indicates that there may be additional 
VA treatment records concerning the veteran's claim.  The RO 
should obtain all of the veteran's medical records from the 
VAMC in Knoxville, Tennessee that have not already been 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, knowledge of items generated 
by VA).  

This matter is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's medical records from the VAMC 
in Knoxville, Tennessee that are not 
currently part of the claims folder.

2.  The RO should readjudicate the 
veteran's claim for whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
neurocirculatory asthenia.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative a SSOC, and give them the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


